Title: From John Adams to Thomas Crafts, Jr., 25 May 1790
From: Adams, John
To: Crafts, Thomas, Jr.



Dear Sir
New York 25th. May 1790

I have received with a mixture of pleasure and gloomy melancholy your favour of the 17th.  What motives the eastern members can have to support the silly petition of Franklin and his Quakers, I never could conceive: but it was not that conduct which sowered the minds of the Southern members against an assumption of the State debts.  The seat of government is more likely to have had such an effect on some minds.  What is the reason that bills should be ten or twelve per Ct below par here, and only five at Boston. The Demand from Europe for grain would not alone have produced so great and sudden a change in the price of bills.  The sudden rise of stock which was certainly occasioned by the new government contributed a great share to this symptom of prosperity.  If no measures could ever be carried in the State Legislature to encourage the fisheries I leave you to Judge whether it is probable that bounties can be obtained from the general government.  Ships before the revolution were built upon British capitals.  There are no capitals in Boston I fear but such as consist in credits to the nation or the State or employed in speculations in the Stocks. The carrying trade is the only resource for shipbuilding.  The English are in possession of this.  They not only have ships ready, but they own the crops for the most part.  To dispossess the English from this business requires a system of measures and a course of time and our people are so fickle and unsteady, that it is doubtfull whether they would bear with patience the trial of a first experiment.  The Massachusetts a few years ago made a navigation act, which if it had been preserved to this day would in my opinion have found full employment for her shipwrights: but Mr Sullivan and Parson Thatcher, I heard in London became declaimers if not preachers against it and it was repealed.  If Congress should make a similar law, it will be opposed by powerful interests, who will continually grumble against it and there is neither vigour nor constancy enough in the government, I am afraid, to persevere.  That Congress will take some measures to bring into circulation the monies locked up, I cannot doubt.  This must be done—I am assured that considerable sums of money are ordered to America from Europe, so that I hope we shall not have so great a scarcity of money long.  The State debts, I fear will not be assumed this session.
Without a national government and steady measures we shall never be prosperous, and there is too powerful a party in Massachusetts against both.  I hope we shall see better times, but my hopes are not sanguine.
Yours &c.

J A